Citation Nr: 0826072	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a sleep disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for anxiety reaction as well as denied 
the veteran's application to reopen a previously denied claim 
of entitlement to service connection for a sleep disorder, 
for failure to submit new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
December 2005 and March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claim for entitlement to an evaluation in 
excess of 30 percent for anxiety reaction is provided.

In a January 2006 written statement of record, the veteran 
clearly reported that he has received VA medical treatment 
for his claimed sleep disorder and service-connected anxiety 
disabilities from the VA Medical Center (VAMC) in Brockton, 
Massachusetts as well as the VA Outpatient Clinic (VAOPC) on 
Causeway Street, in Boston.  Records from these facilities 
should be requested and associated with the veteran's claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In a January 2006 VA mental disorder examination report, the 
examiner diagnosed moderately severe generalized anxiety 
disorder as well as dementia, probably of the Alzheimer's 
type as well as assigned a single Global Assessment of 
Functioning (GAF) score of 40.  It was noted that the veteran 
showed considerable evidence of dementia and anxiety.  The 
examiner further noted that it appeared that the veteran's 
generalized anxiety disorder continues as before and 
"perhaps" is somewhat worse in part because of his 
advancing dementia.  

In this case, objective medical findings do not indicate 
whether it is possible to separate symptoms of the veteran's 
nonservice-connected dementia from those of his service-
connected anxiety reaction.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected one, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability).  Consequently, the Board finds that an 
additional VA mental examination, with contemporaneous 
medical findings, is needed. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon the veteran's 
daily life and employment. The AMC/RO 
should also provide notice of the specific 
criteria necessary for entitlement to a 
rating in excess of 30 percent for anxiety 
reaction under 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2007).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
sleep disorder since service.  Of 
particular interest are VA records of 
evaluation and/or treatment of the 
veteran's claimed sleep disorder as well 
as his service-connected anxiety reaction 
disability, for the period from June 2004 
to the present, from Brockton VAMC and 
Causeway Street (Boston) VAOPC.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected anxiety 
reaction.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist or 
psychologist conducting the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected anxiety reaction.  
The examiner must conduct a detailed 
mental status examination.  The examiner 
is asked, if possible, to determine which 
symptoms are attributable to anxiety 
reaction/generalized anxiety disorder and 
which, if any, are attributable to 
nonservice-connected psychiatric or 
neurological disorders, including 
dementia.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's anxiety disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of 
the score.  The examiner should indicate 
whether the GAF score would change if the 
nonservice-connected psychiatric 
disorders, like dementia, were included in 
the assessment.

The examiner is requested to indicate 
which of the following (a), (b), (c) or 
(d) best describes the veteran's mental 
impairment from his service-connected 
anxiety reaction.

(a) Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; OR

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; OR

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A complete rationale for any opinion 
rendered must be included in the report. 
Adequate reasons and bases should be 
provided to support the opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

